3. Mediation in civil and commercial matters (
- Before the vote:
rapporteur. - Mr President, there are no amendments to the common position. That is thanks to the excellent work between the Parliament, Council and Commission and the work particularly of my shadows, Mrs Wallis and Mr Gauzès of the PPE-DE Group, who took a very strong line with the Council and Commission.
I think it has been over a year since we agreed this proposal but it is the mediation experts and professionals in this sector whose response to the Parliament's first ever online consultation convinced us of the merits of this law. I know that they will now welcome today's vote in bringing these proposals into legislation.
Too often we see cases where a marriage or a relationship involving children goes wrong and constituents end up with years of court procedures and massive legal fees. One of my constituents with a Greek partner amassed legal bills and had to go through the court system for three years to get her children back. Mediation can therefore be a valuable tool for citizens to achieve access to justice and potentially reduce the cost of dispute resolution without the often acrimonious process of going to trial.
It has the added benefit of freeing up court time for cases that require a court judgment. This new law should assist people across Europe in getting quick, affordable access to justice. I therefore urge Members to support the second reading and open up new avenues of redress and remedies for citizens across the EU.
(Applause)
I would remind colleagues that in plenary the rapporteur is entitled to ask for the floor for two minutes, so could everyone please exercise the appropriate self-control. I believe however that Mr Rack has called for the floor on a point of order.
(DE) Mr President, normally, we would say that our machinery is not working, but in this particular case, it is the lifts which are not working. Very many of our colleagues are waiting to make their way down to the Chamber. That being the case, it would be sensible if, perhaps, we could consider bringing forward declarations such as these.
I guarantee that everything possible will be done to return the lifts to working order as soon as possible or to allow colleagues to vote in the lifts.